Citation Nr: 1757203	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ovarian cysts.  

2.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a gastrointestinal disorder.  

5.  Entitlement to service connection for cervical cysts.  


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney

ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

This matter was previously before the Board in November 2015.  The Board remanded the claim for the RO to obtain necessary medical records and to obtain addendum VA medical opinions after the additional medical records were obtained.  These claims have now been returned to the Board for further appellate consideration.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that when a Veteran makes a claim, she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran applied for service connection for a dislocated left shoulder, the medical evidence of record does not reflect that she has ever been diagnosed with a dislocated left shoulder.  However, the Veteran has been diagnosed with left shoulder osteoarthritis of the AC joint.  These two disabilities share similar symptomology.  Therefore, in consideration of the holdings in Brokowski and Clemons, and resolving any doubt in the Veteran's favor, the Board has recharacterized the claim for service connection for a left shoulder disability generally as reflected on the title page above.  Similarly, the Board has recharacterized the Veteran's claim for service connection for GERD to generally a claim for service connection of a gastrointestinal disability.  The medical evidence shows a diagnosis of GERD during service, as well as acid reflux and indigestion.  These disabilities also share similar symptomatology and are disabilities of the gastrointestinal system.  Thus, this issue has also been recharacterized from a claim for service connection for GERD to a general claim for service connection for a gastrointestinal disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issues of left knee, gastrointestinal, ovarian cysts, and cervical cysts disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, the evidence of record demonstrates that left shoulder acromioclavicular (AC) joint osteoarthritis is related to an injury sustained during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left shoulder acromioclavicular joint (AC) osteoarthritis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of the award of service connection for a left shoulder disability, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Degenerative arthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, the Veteran is currently diagnosed with AC joint osteoarthritis with inferior spurring and inferolateral downsloping of the acromion.  See March 2015 VA examination and August 2014 report of a magnetic resonance image (MRI) study.  

The Veteran contends she was injured while serving in Iraq when her shoulder was impacted by a five ton truck as she was exiting the vehicle.  See March 2015 VA examination.  

According to the in-service treatment records, it is clear that the Veteran injured her left shoulder during service.  She sought treatment during service for her left shoulder injury.  See May 2008 service treatment records.  The Veteran reported in May 2008 that she had been experiencing left shoulder pain for one year, localized to the AC joint region.  This report corresponds to the time in which she was deployed to Iraq.  The Board finds the Veteran's reports of her in service injury credible.  Diagnostic x-ray studies undertaken in May 2008 and March 2009 during service revealed the Veteran's left shoulder was normal.  The Veteran's February 2009 discharge examination noted joint pain, localized in her shoulder.  

There are no medical records pertinent to the left shoulder from April 2009, when she was discharged from active service, until November 2011.  However, of note, the Veteran filed her claim for service connection for the left shoulder in January 2011, indicating she was experiencing symptomatology at that time.  Additionally, the Veteran is service connected for an acquired psychiatric disorder.  The Veteran reported in her February 2014 VA Form 9 that she failed to appear to be examined in 2011 and 2012 because she had trouble remembering where to go at times due to her mental health problems.  However, she did seek treatment for a left shoulder disability during this time frame at VA.  

The Veteran established herself as a new patient at the Greenville VA clinic in November 2011.  The Veteran reported a past medical history of left shoulder pain intermittently for the previous two to three years.  There is a notation that the pain began in Iraq, consistent with her reports of an in-service injury.  The Veteran was assessed with left shoulder pain and prescribed 600 mg Ibuprofen and Flexural.  Subsequently, the Veteran reported experiencing pain in her shoulder and that the pain medication and muscle relaxant were not giving her relief in a January 2012 VA treatment record.  

The Veteran next sought treatment for her left shoulder in May 2013.  The Veteran was experiencing shoulder joint pain.  In October 2013, the Veteran reported that she fell three months earlier, and that she "felt like" the shoulder became dislocated.  On physical examination, the VA physician noted there was tenderness at the AC joint.  The medical evidence of record does not report a diagnosis of a dislocated left shoulder, and there are also no x-ray studies of record for this time period.  

An MRI taken in August 2014 of the left shoulder revealed mild acromioclavicular (AC) joint osteoarthritis with inferior spurring and inferolateral downsloping of the acromion, without evidence of a rotator cuff tear.  

Additionally the Veteran reported to VA that she was experiencing left shoulder pain that was increasing in severity with movement in June 2014.  She described the pain as popping and grinding with shooting pain down her arm and into her fingertips.  X-ray studies of shoulder were normal.  Subsequently, the Veteran received physical therapy at VA for her left shoulder in August 2014.  

The Veteran was afforded a VA compensation examination in March 2015.  The VA examiner noted the diagnosis of left shoulder AC joint osteoarthritis in August 2014 by MRI and the normal x-rays studies taken during service in March 2009.  The Veteran reported pain in her left shoulder with rotation movements and lifting.  The examiner found that the Veteran's AC joint osteoarthritis was not incurred in or caused by service.  In support of this conclusion, the examiner cited that the Veteran had not sought treatment for the left shoulder disability between 2009 and 2014 and that the lack of clinical findings until many years after the Veteran's separation from service is in itself evidence that the claimed disability is not traceable to service.  The examiner also concluded that the symptoms experienced five years after service could not reasonably be connected to service because of other intervening factors, to include aging, occupation, and daily activities.  This medical opinion is inadequate.  VA treatment records identified by the Veteran had not yet been associated with the claims file at the time this medical opinion was provided.  The examiner also failed to provide an adequate rationale for the conclusions drawn.  The Board remanded the claim in November 2015 for further record development and to obtain an addendum medical opinion as to the left shoulder disability after the additional medical records were obtained.  

On physical examination at VA in June 2016, the Veteran had full range of motion without swelling or tenderness but with slight stiffness in the left shoulder.  The VA physician diagnosed left shoulder pain.  

The VA obtained an addendum medical opinion in March 2017 after new medical records were associated with the claims file as directed by the November 2015 Board remand.  However, the addendum opinion repeated the conclusions and rationales provided in the inadequate March 2015 VA examination.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also of significance is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the VA examiner's March 2015 medical opinion and March 2017 addendum opinion are inadequate.  The VA examiner relied on lack of medical treatment for 5 years between service discharge in April 2009 and the August 2014 MRI as the basis for the unfavorable opinion.  However, the examiner provided an inaccurate recitation of the medical evidence of record, as the Veteran sought treatment repeatedly at VA for the left shoulder disability during this time.  Thus, the medical conclusions are based on a faulty premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

Additionally, the Board notes that, in addition to the examiner's misstatements regarding the medical evidence of record, the examiner's medical opinion did not address the Veteran's competent and credible lay statements regarding the onset of her shoulder symptoms or her competent and credible lay statements regarding the continuity of symptomatology.  The examiner attributed the left shoulder disability to intervening daily and occupational activities; however, the Veteran's post-discharge occupations includes attending college, working part-time at a grocery store as a stocking and as a cashier, pet sitting, and occasionally cleaning houses.  Further, the Veteran was 31 years old at the time of examination, which is far from elderly.  The examiner does not explain how these particular occupations and/or the Veteran's relatively young age are causes of AC joint osteoarthritis in a 31 year old.  Therefore, this medical examination inadequate, not probative, and the Board assigns it no evidentiary weight.  

The Board acknowledges the Veteran's consistent statements that she has experienced symptoms of a left shoulder disability during service and since discharge from service.  The Board finds the Veteran's assertions of an in-service injury, symptoms of left shoulder disability, and the continuity of such symptomatology since service are credible.  

However, the Board does not find competent or credible evidence of a left shoulder dislocation or residuals from such an injury.  The Veteran is not competent to report a medically complex diagnosis such as a dislocated shoulder, which usually requires imaging studies for diagnosis.  While the Veteran is certainly competent to report experiencing observable symptoms, such as pain, she is not competent to diagnose a dislocated AC joint of the shoulder because such conclusion require specific, highly specialized diagnostic testing such as imaging studies.  Additionally, diagnosis of a left shoulder dislocation requires medical knowledge and training regarding unseen and complex processes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too medically complex for lay diagnosis based on symptoms). Therefore, the Veteran's report of "feeling like" she experienced a left shoulder dislocation are not competent and no probative value is assigned to these statements.  As there is no medical evidence of record diagnosing a left shoulder dislocation or residuals of a past left shoulder dislocation, service connection for a left shoulder dislocation cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In light of the totality of the evidence of record, the Board finds that the competent and probative evidence in his case supports a grant of service connection for the osteoarthritis of the AC joint.  Here, it is clear that the evidence before the Board shows the Veteran complained of, and was treated for a left shoulder disability on numerous times during her military service and continuously after discharge from service.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right shoulder disorder AC joint osteoarthritis is granted.  


REMAND

The Veteran has qualifying service in the Southwest Asia theatre of operations during the Gulf War from September 1, 2006, to August 26, 2007.  38 C.F.R. § 3.317(e).  Additionally, the Veteran has reported objective signs and symptoms listed under 38 U.S.C. § 1117(g) (2012), to include bilateral knee pain, gastrointestinal signs and symptoms, and menstrual disorders.  The Veteran has been afforded VA examinations for the claims on appeal, but the VA examinations have failed to diagnose the Veteran with current disability of the left knee, a chronic disability of the ovaries, or a cervical disorder.  Additionally, the VA examiner seems to question the VA treatment records which report current diagnoses of acid reflux and GERD, as well as menstrual disorders, but no etiology has been provided for these signs and symptoms.  Therefore, the Veteran should be afforded a Gulf War general medical examination for consideration.  

Additionally, despite the VA examiner reporting that the Veteran has not been diagnosed during the claims period with a gastrointestinal disorder or disability of the cervix, VA treatment records report differently.  The March 2015 VA examination and March 2017 addendum medical opinions are internally inconsistent, inconsistent with the medical evidence of record, and assumes facts not in the record.  

For example in relation to the claim for service connection for a gastrointestinal disorder, the examiner reports that the Veteran was given a "working diagnosis" in service of GERD, but that because the Veteran did not refill her prescription medication, that "in itself, is evidence that the symptoms resolved."  This assumes facts not included in the medical evidence or reported by the Veteran.  The examiner also implied that the Veteran was misdiagnosed in service with GERD, but does not give reasons and bases for that conclusion.  Additionally, the examiner appears to acknowledge that the Veteran experienced acid reflux, but failed to provide an etiology opinion regarding that disability.  

VA treatment records show that several ovarian cysts were removed from the Veteran, along with an ovary, in February 2014.  The March 2015 VA examination opined that the cyst experienced during service resolved and were unrelated to the cysts found in February 2014; however, no rational was provided for this conclusion.  Additionally, an addendum opinion was not provided.  The Veteran has experienced at least three episodes of ovarian cysts in since she entered service, but the examiner failed to address why the reoccurrence of cysts do not indicate a chronic disability.  A new VA gynecological examination should be afforded to the Veteran.  

With regard to the claim for service connection for a disorder of the cervix, the examiner found there was no disability of the cervix found.  The Veteran consistently reports that she had part of her cervix removed during service for treatment of endometriosis.  The Veteran's service treatment records report that she was treated for endometriosis during service, including an LEEP cervical conization.  The March 2015 VA examination found that there was no abnormality of the cervix on examination, and it failed to discuss these pertinent service treatment records.  An additional VA examination should be afforded to the Veteran. 

Thus, as the March 2015 medical examination and March 2017 addendum opinions are inadequate, the Veteran should be afforded new VA examinations to evaluate whether the gastrointestinal, ovarian, and cervical disabilities had onset during service or are otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a Gulf War examination to determine the nature and etiology of any signs and symptoms of an undiagnosed illness or disorder, including but not limited to the symptoms of left knee pain and menstrual disorders related to ovarian cysts and/or disorder of the cervix.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

Determine whether the Veteran exhibits signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms.  

*In doing so, consider any muscle pain, joint pain, respiratory signs and symptoms, menstrual disorders, and any other signs and symptoms related to Gulf War illness.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Schedule the Veteran for additional VA examination to determine the nature and etiology of the left knee disability.  All pertinent test and studies deemed necessary shall be performed.  

(a)  Identify all current left knee disabilities that appear during the period on appeal.  

(b)  Provide an etiology opinion for each diagnosis as to whether it had its onset during service or is otherwise related to service, to include environmental exposures in the Persian Gulf.  See April 2011 application for compensation.

*Consider the Veteran's contentions regarding her injury in service, as well as her current ongoing reports of left knee pain.  

A complete rationale must be provided.  

3.  Schedule the Veteran for additional VA examination to determine the nature and etiology of the gastrointestinal disability, to include acid reflux disease and GERD.  All pertinent test and studies deemed necessary shall be performed.  

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Identify all current gastrointestinal disabilities diagnosed during the period on appeal.  

(b)  Provide an etiology opinion for each diagnosis as to whether it had its onset during service or is otherwise related to service, to include environmental exposures in the Persian Gulf.  

(c)  If the examiner believes that any gastrointestinal diagnosis of record is a misdiagnosis, provide thorough reasons and bases for this conclusion based on the evidence of record.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Schedule the Veteran for an additional VA gynecological examination to determine the nature and etiology of the ovarian and cervical disabilities.  All pertinent test and studies deemed necessary shall be performed.  

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

Ovarian disability 

(a)  Identify all current disabilities of the ovaries diagnosed during the claims period and the date of diagnosis.  

(b)  Provide an etiology opinion for each current diagnosis as to whether it had its onset during service or is otherwise related to service, to include environmental exposures in the Persian Gulf. 

(c)  Provide an opinion as to whether the Veteran's multiple episodes of ovarian cysts is a chronic disability or not.  A complete discussion and rationale for the conclusion must be provided. 

Cervix disability 

(a)  Identify all current disabilities of the cervix diagnosed during the claims period and the date of diagnosis.  

(b)  Provide an etiology opinion for each current diagnosis as to whether it had its onset during service or is otherwise related to service, to include environmental exposures in the Persian Gulf. 

(c)  Discuss the Veteran's contention that a portion of her cervix was removed during a June 2005 surgery, to include an excision of a right cul-de-sac mass and a LEEP cervical conization.  Identify any residuals of this procedure that are currently disabling.  

A complete rationale should be provided.

5.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


